Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed because the prior art neither teaches nor suggests a method of eliciting an immune response in a patient who has cancer, comprising administering to said patient a population of activated T cells that selectively recognize cells that aberrantly present a peptide consisting of the amino acid sequence SEQ ID NO: 32, wherein said cancer is selected from the group consisting of chronic lymphocytic leukemia (CLL), ovarian cancer (OC), non-small cell lung cancer (NSCLC), uterine cancer (UEC), and melanoma (MEL).  Similarly, the prior art neither teaches nor suggests a method of eliciting an immune response in a patient who has CLL, OC, NSCLC, UEC, or MEL, comprising administering to said patient a composition comprising a peptide in the form of a pharmaceutically acceptable salt and an adjuvant, wherein said peptide consisting of the amino acid sequence SEQ ID NO: 32, thereby inducing a T-cell response to the CLL, OC, NSCLC, UEC, or ME.  Specifically, the peptide consisting of SEQ ID NO. 32 is free from art.  The closest prior art to SEQ ID NO. 32 is found in Kessler et al US 10450356.  SEQ ID NO. 22 in this patent is the closest prior art because it contains applicant’s peptide.  However, SEQ ID NO. 22 is not prior art because it is composed of 35 amino acids and applicant’s peptide of SEQ ID NO. 32 is claimed with closed language and can only consist of 11 amino acids.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643